Exhibit 99.3 TITAN TRADING ANALYTICS INC. Unit 120, 4445 Calgary Trail, Edmonton, Alberta, T6H 5R7 Telephone: (780) 438‐1239 Fax: (780) 438‐1249 FOR IMMEDIATE RELEASE – Edmonton, Alberta TSX Venture Trading Symbol: TTA NASD OTCBB Trading Symbol: TITAF TITAN TRADING ANALYTICS INC. ANNOUNCES PRIVATE PLACEMENT CLOSING October 22, 2010– Titan Trading Analytics Inc. (the “Corporation”) is pleased to announce the closing of a non‐brokered private placement of units (“Units”) which raised CDN$45,000. The Corporation will issue 450,000 Units at CDN$0.10 per Unit. Each Unit consists of one common share (“Common Share”) and one common share purchase warrant (a “Warrant”). Each whole Warrant Is exercisable into one Common Share at a price of CDN$0.30 per Common Share during the twenty‐four month period following the date of closing and will expire October 22, 2012. The Common Shares and Warrants comprising the Units and the Common Shares issuable upon Exercise of the Warrants are subject to a four (4) month restricted period which expires on February 22, 2011.Closing of the private placement is subject to TSX Venture Exchange approval. The proceeds of the private placement will be used to enhance marketing and training programs, software development and for working capital. About Titan Titan Trading Analytics Inc. is a premier software developer and through its wholly owned subsidiary, Titan Trading USA LLC, a provider of investment analysis, investment management and automated trading solutions for institutional investors and selected groups around the world. Titan Trading Analytics Inc. has developed an electronic trading and financial analysis software platform designed to capture and analyze real‐time market tick data and then execute trades based on the software’s algorithmic calculations. This flagship product is a uniquely powerful and cutting edge automated trading platform. Titan Trading USA LLC utilizes these systems with proprietary models developed, tried and tested over many years to manage assets for selected groups in global markets. Titan has internally developed products and services that are at the forefront of the high growth global Investment management and trading industry. Forward‐Looking Statements Except for historical information contained herein, the matters set forth above may be forward looking statements that involve certain risks and uncertainties that could cause actual results to differ from those in the forward‐looking statements. Words such as "anticipate," "believe," "estimate," "expect,""intend" and similar expressions, as they relate to the Company or its management, identify forward‐looking statements. Such forward‐looking statements are based on the current beliefs of management, as well as assumptions made by and information currently available to management. Actual results could differ materially from those contemplated by the forward‐looking statements as a result of certain factors such as the financial crisis in the US, consumer spending, the amount of sales of the Company's products, the competitive environment within the industry, the ability of the Company to continue to expand its operations, the level of costs incurred in connection with the Company's expansion efforts, economic conditions in the industry and the financial strength of the Company's clients. The Company does not undertake any obligation to update such forward‐looking statements. Investors are also directed to consider all other risks and uncertainties. Accordingly, readers should not place undue reliance on forward‐looking statements. FOR FURTHER INFORMATION PLEASE CONTACT: Titan Trading Analytics Inc. Audra Tiner, Leadership Team Articulate Communications Inc. 212‐255‐0080 ext. 34 atiner@articulatecomms.com Neither TSX Venture Exchange nor its Regulation Services Provider (as that term is defined in the policies of the TSXVenture Exchange) accepts responsibility for the adequacy or accuracy of this release
